ORDER
PER CURIAM:
Original proceeding. Relator filed his petition seeking an original writ to require the respondent court to set aside and annul its order of April 18, 1972, which granted a motion to dismiss in cause No. 11044, entitled Rex Lewis Plaintiff, vs. The Anaconda Company, a Montana Corporation, and its Agent, John C. Emory, Defendant, pending in the district court of Deer Lodge County. Counsel for relator was heard ex parte and the Court, desiring further argument, ordered that counsel for relator and respondent court appear and present oral argument as to the issues raised in the petition.
Responding to such order counsel did appear and orally argued the issues raised by relator and the matter was taken under advisement.
It appearing to the Court that since relator has an adequate remedy by appeal no reason appears for this Court to exercise its supervisory powers herein. The relief sought is denied, without prejudice.